Citation Nr: 9909274	
Decision Date: 04/01/99    Archive Date: 04/16/99

DOCKET NO.  97-12 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder, anxiety reaction with conversion 
manifestations and depression, currently evaluated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1943 to 
March 1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1996 rating decision of 
the Department of Veterans' Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO) which increased the evaluation 
assigned for post-traumatic stress disorder, anxiety reaction 
with conversion manifestations and depression from 30 to 50 
percent.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the claim has been obtained by the RO.

2.  The veteran's post-traumatic stress disorder, anxiety 
reaction with conversion manifestations and depression render 
him demonstrably unable to obtain or retain employment.



CONCLUSION OF LAW

The criteria for a 100 percent evaluation for post-traumatic 
stress disorder, anxiety reaction with conversion 
manifestations and depression have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.7, 4.125-4.130, 
Diagnostic Code 9411 (1998); 38 C.F.R. § 4.125-4.132, 
Diagnostic Code 9411 (1996).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the evaluation assigned for his 
post-traumatic stress disorder (PTSD), anxiety reaction and 
depression should be increased to reflect more accurately the 
severity of his symptomatology.  As a preliminary matter, it 
is noted that the veteran's claim indicates an increase in 
severity of the service-connected disability, and is 
therefore a well-grounded claim for an increased evaluation.  
See Caffrey v. Brown, 6 Vet. App. 337, 381 (1994); Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).

The Board notes that it received a letter from the veteran in 
July 1998, within 90 days of the RO's notice to the veteran 
that his claims file was being transferred to the Board.  The 
letter contained new, pertinent information, including that 
the veteran receives continuing psychiatric care at the  VAMC 
Grand Island, Nebraska and had a July 1998 appointment with a 
neurologist.  However, in light of the favorable outcome of 
this decision, as set forth below, the Board finds that the 
failure to return the case to the RO to obtain any additional 
treatment records is harmless error.  Cf. Bell v. Derwinski, 
2 Vet. App. 611, 612-613 (1992) (the VA has constructive 
knowledge of records generated by its agency).  Accordingly, 
no further development is required to comply with the duty to 
assist the veteran in establishing his claim.  See 
38 U.S.C.A. § 5107(a) (West 1991).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(1998).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (1998).  The veteran's 
entire history is reviewed when making a disability 
evaluation.  38 C.F.R. § 4.1 (1998).  However, the current 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The Board notes that during the pendency of the veteran's 
claim, the regulations pertaining to evaluation of mental 
disorders were amended, effective November 7, 1996.  See 61 
Fed. Reg. 52695-52702 (1996) (presently codified at 38 C.F.R. 
§§ 4.125- 4.130 (1998) (hereinafter referred to as 
"current" regulations).  The United States Court of Appeals 
for Veterans Claims (Court) has held that "where the law or 
regulation changes after a claim has been filed or reopened 
but before the ... judicial appeal process has been 
concluded, the version most favorable to appellant should and 
... will apply unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs (Secretary) to do 
otherwise and the Secretary did so."  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Court noted that this 
view comports with the general thrust of the duty-to-assist 
and the benefit-of-the-doubt doctrines.  Id.  In light of the 
foregoing, the Board will evaluate the veteran's PTSD, 
anxiety reaction, and depression under both the current and 
former versions of the regulations, and apply the most 
favorable result to the veteran.

The veteran served in the Army and landed at Normandy on D-
Day.  He had been in combat for several days when he was 
injured, and then hospitalized for 4 to 5 months.  He 
returned to duty with the restriction that he not be exposed 
to any combat situations.  The veteran was initially granted 
service connection in February 1955 for a conversion reaction 
which was evaluated as 10 percent disabling.  Based on an 
additional VA examination in December 1959 and the fact that 
the veteran was fully employed, the evaluation was reduced to 
noncompensable in 1960.  The disability was also 
recharacterized as an anxiety reaction with conversion 
manifestations.  In 1994, a 10 percent evaluation was 
assigned, and was subsequently increased to 30 percent for 
PTSD in May 1996.  Both rating decisions characterized the 
disability as an anxiety reaction with conversion 
manifestations, post traumatic stress disorder and 
depression.  A November 1996 rating decision, which is the 
subject of this appeal, increased the evaluation to 50 
percent for the veteran's nervous disorder.  

This November 1996 rating decision was based on a September 
1996 VA psychiatric examination in which the veteran was 
evaluated as having moderate PTSD, moderate to severe 
dysthymia and generalized anxiety disorder.  At that time, 
the veteran reported experiencing night sweats two to three 
times per week, nervousness, flashbacks, guilt and 
depression.  He had become reclusive, spending much of his 
time in the basement, and this behavior interfered with his 
ability to maintain interpersonal relationships.  Following 
the examination the diagnoses were PTSD, which was described 
as moderate, dysthymia, described as moderate to severe, and 
generalized anxiety disorder, which was secondary to PTSD.  
The veteran was given a Global Assessment of Functioning 
(GAF) score of 60/70.

In January 1998, the veteran again underwent a VA psychiatric 
evaluation.  It was noted by the examiner that the veteran 
has a history of PTSD with nightmares occurring approximately 
once a week and flashbacks twice per month.  His PTSD is 
associated with mood swings, irritability, and psychogenic 
amnesia for events of combat, feelings of a foreshortened 
future, exaggerated startle response and difficulty with 
concentration.  The veteran experiences memory erosion, 
periods of confusion, episodic mild disorientation and 
avoidant behavior with regard to friends and family.  In 
addition, the examiner noted that the veteran has experienced 
increasingly severe depression and dysthymia affecting both 
interpersonal relationships and employment capability.  The 
examiner further observed that the veteran's affect showed 
moderate anxiety with some degree of agitation and at least 
moderate depression.  The veteran's mood during the 
examination was mild to moderately unstable, he showed 
erosion of memory, erosion of abstract conceptualization and 
blunted cognitive skills, and his insight and judgment were 
impaired.  The examiner commented that the veteran was 
suffering some early to moderate symptoms of an organic brain 
syndrome secondary to an aging process.  In summarizing his 
observations, the examiner concluded that the veteran is not 
capable of employment and is unlikely to be employable in the 
future.  He diagnosed the veteran with PTSD, moderate to 
severe, prominent anxiety features and dysthymia, moderate to 
severe, with a GAF score of 50.

Under former regulations, a 50 percent evaluation requires 
considerable impairment in the ability to establish or 
maintain effective or favorable relationships with people, 
and psychoneurotic symptoms that result in such reduction in 
reliability, flexibility, and efficiency levels as to produce 
considerable industrial impairment.  A 70 percent evaluation 
requires severe impairment in the ability to establish and 
maintain effective or favorable relationships with people; 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  A 100 percent evaluation 
requires virtual isolation in the community, totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality, or demonstrable inability to obtain 
or retain employment.  38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).  The Board notes that a 100 percent evaluation 
may be assigned under the above rating criteria as long as 
the veteran meets one of three listed criteria:  total 
isolation, gross repudiation of reality, and/or 
unemployability.  See 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996); Johnson v. Brown, 7 Vet. App. 95, 96 (1994); see also 
38 C.F.R. § 4.21 (1996).

According to the current regulations, as amended effective 
November 7, 1996, a mental disorder shall be evaluated 
"based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of examination."  38 C.F.R. § 4.126(a) (1998).  Under 
the current regulations, a 50 percent evaluation is assigned 
if there is occupational and social impairment due to such 
symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment in short-term and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work relationships.  A 
70 percent evaluation is assigned if there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships; a 100 percent evaluation is assigned 
if there is total social and occupational impairment due to 
symptoms including gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).

The Board has thoroughly reviewed the evidence of record, as 
summarized above, and finds that the criteria for assignment 
of a 100 percent schedular evaluation for PTSD, anxiety 
reaction with conversion manifestations, and depression is 
warranted under the rating criteria in effect prior to 
November 1996.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 
4.132, Diagnostic Code 9411 (1996); Johnson, 7 Vet. App. at 
96; see also Karnas, 1 Vet. App. at 312-313.  The Board notes 
that although the psychiatric examiner concluded that the 
veteran's PTSD was moderate to severe, in which case the 
veteran would be classified as 70 percent disabled, in 
combination with the veteran's other service-connected 
psychiatric disorders, he is rendered, in the examiner's 
opinion, incapable of employment.  While the Board does 
acknowledge that following the 1998 VA examination the 
examiner indicated that the veteran had some early organic 
brain syndrome secondary to aging, that diagnosis was not 
included in the Axis I diagnoses.  As such, it is not clear 
whether the examiner's comments concerning the veteran's 
employability were meant to apply only to the diagnosed 
disorders or included the early organic brain syndrome.  The 
Board will resolve any doubt as to this question in the 
veteran's favor.  Thus, the Board finds that the veteran is 
entitled to a 100 percent disability evaluation due to the 
veteran's demonstrable inability to obtain or retain 
employment.  See 38 C.F.R. § 4.3 (1998).


ORDER

Subject to the provisions governing the award of monetary 
benefits, a 100 percent evaluation for PTSD, anxiety reaction 
with conversion manifestations and depression is granted.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 Department of Veterans Affairs

